Hill, C. J.
1. The charge of the court on that portion of section 65 of the Penal Code relating to “provocation by words, threats, menaces,” etc., excepted to, was erroneous, under the decision of this court in Rossi v. State, 7 Ga. App. 732 (68 S. E. 56), and that of the Supreme Court in Cumming v. State, 99 Ga. 662 (27 S. E. 177); and a new trial should have been granted on this ground.
2. The theory of voluntary manslaughter is reasonably deducible from the evidence for the accused, and it was not error to charge the jury on that subject.
3. There was no error in refusing to allow the accused to prove that he made no effort to leave the county ór to escape after the commission of the homicide.
4. The assignments of error other than those dealt with above need not be determined, since it is not probable that the alleged errors will occur on another trial. Judgment reversed.
B. L. Smith, T. A. Brown, J. A. Headden, N. A. Morris, O. D. Anderson, for plaintiff in error.
Herbert Clay, solicitor-general, William Butt, contra